Citation Nr: 1100581	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for left collapsing pes 
valgoplanus deformity with posterior tibial tendon dysfunction, 
claimed as a left ankle disability, to include as secondary to 
bunion, left great toe.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection of a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to November 
1997.

This matter comes to the Board of Veterans' Appeals (Board) from 
December 2005 and September 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Veteran was provided a hearing before a Decision Review 
Officer (DRO) and before the undersigned Veterans Law Judge (VLJ) 
in May 2007 and September 2009, respectively.  Transcripts of the 
testimony offered at these hearings have been associated with the 
claims file.

This matter was last before the Board in November 2009.  At that 
time the Board reopened the Veteran's claim for service 
connection of a left knee disability and remanded the underlying 
claim for further development.  The Board also remanded the claim 
of entitlement to service connection for a left ankle disability 
and the Veteran's application to reopen a claim for service 
connection of a right ankle disability for issuance of a 
statement of the case (SOC).  

The issues of entitlement to service connection for a left knee 
disability, left collapsing pes valgoplanus deformity with 
posterior tibial tendon dysfunction, claimed as a left ankle 
disability, to include as secondary to bunion, left great toe and 
right collapsing pes valgoplanus deformity with posterior tibial 
tendon dysfunction, claimed as a right ankle disability, to 
include as secondary to bunionectomy, right, with residual 
arthritic changes, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim for service connection of right ankle 
disability was last denied in a June 1998 rating decision, which 
he did not appeal.

2.  Evidence received since the June 1998 rating decision is new 
and material and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1998 rating decision denying the Veteran's 
claim for service connection of a right ankle disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  New and material evidence has been received since the June 
1998 rating decision and the claim of entitlement to service 
connection for a right ankle disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the 
reopening of the Veteran's claim of entitlement to service 
connection for a right ankle disability VA's fulfillment of its 
duties to notify and assist need not be addressed at this time in 
regard to those aspects of the claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 
7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).  New and material evidence need not be received as to 
each previously unproven element of a claim in order to justify 
reopening thereof.  See Shade v. Shinseki, --- Vet. App. ----, --
--, No. 08-3548, slip op. at 14 (Nov. 2, 2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  The 
only exception would be where evidence presented is either (1) 
beyond the competence of the individual making the assertion or 
(2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a 
well-grounded claim).  

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  In the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claim for service connection of a right ankle 
disability was denied in June 1998 on the grounds that although 
the Veteran's service treatment records documented a history of 
right ankle sprains, the evidence did not establish any then-
currently diagnosed residual disability.  The appellant did not 
appeal this decision and it is now final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

At the time of the June 1998 rating decision the evidence of 
record consisted of the Veteran's service treatment records, the 
appellant's claim, and a February 1998 VA examination report that 
contained a complaint of pain in the right ankle, but no 
diagnosis of any disability thereof.  The RO denied the claims on 
the grounds stated above.

New and material evidence has been received.  In particular, the 
Board notes a VA September 2008 podiatry outpatient note 
revealing a chief complaint of painful flat feet that had existed 
for some time with a diagnosis of severe collapsing pes 
valgoplanus deformity with posterior tibial tendon dysfunction.  
The posterior tibialis tendon starts in the back of the leg and 
courses along the inside of the ankle.  As noted above, new and 
material evidence need not be received as to each previously 
unproven element of a claim. Shade, supra.  Accordingly, as this 
podiatry note documents a current diagnosis of a right ankle 
disability, the claim is reopened as this is new and material 
evidence.  The underlying claim is addressed below in the remand 
section.  


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a right ankle disability 
and the claim is reopened; to this extent only is the appeal 
granted.




REMAND

At entrance, the Veteran's feet were abnormal on clinical 
evaluation.  Bilateral pes planus, moderate, with no symptoms was 
assessed.  See February 1990 report of medical examination.

The Veteran's service treatment records note a diagnosis of a 
moderate right ankle sprain in December 1991.  No fracture was 
assessed at this time.  X-rays taken in January 1992 failed to 
demonstrate the presence of any fracture or dislocation and no 
abnormality of the ankle was noted.  

A May 1992 X-ray report documents a complaint of a twisted right 
ankle.  X-rays failed to demonstrate the presence of any fracture 
or dislocation.  No abnormality of the right ankle was noted.  

A review of the Veteran's service treatment records discloses a 
singular complaint of left ankle pain.  In particular, a February 
1995 screening note of acute medical care notes a complaint of 
pain in the left ankle following an 8 mile road march.  Objective 
examination showed a normal gait, no edema, pain with motion and 
tenderness to palpation.  Soft tissue injury/tendonitis was 
assessed at this time.  The Veteran was prescribed ibuprofen.  

In July 1997 the Veteran received a Medical Evaluation Board 
Examination (MEB) associated with hallux limitus right foot with 
rigidity and pronounced symptoms.  The report of medical history 
associated therewith documents complaints of swollen or painful 
joints and broken bones.  The physicians summary references the 
MEB for hallux limitus right foot with rigidity, as well as a 
complaint of left knee discomfort in this regard.  The 
contemporaneous report of medical examination documents normal 
clinical evaluation of the lower extremities, except the feet.  

In February 1998 the Veteran was provided a VA examination 
related to several original service connection claims.  
Examination of the ankle showed no deformity or swelling, but 
each ankle was positive for crepitus.  At this time the Veteran 
was able to dorsiflex the left ankle from zero to 15 degrees with 
no pain, passively from zero to 15 degrees and after fatiguing 
from zero to 15 degrees.  With respect to the right ankle, he was 
able to dorsiflex it from zero to 10 degrees with no pain, 
passively from zero to 12 degrees  and from zero to 12 degrees 
after fatiguing with no pain.  X-rays showed normal ankles and no 
disability of the ankles was assessed.  

In February 2006 the Veteran presented at the Salem VA Medical 
Center related to a complaint of left knee pain.  A review of 
systems elicited a complaint of a left knee problem and chronic 
right foot pain, but no complaints related to the ankles.  
Examination showed no swelling in either ankle.  

Of record is a statement from the Veteran received by VA in 
January 2007.  In this statement, inter alia, he relates that he 
has a history of ankle and feet problems.  

In October 2007 the Veteran called the VAMC in regards to "new 
ankle problems for [the] past couple of months."  After 
consultation with the Veteran regarding his schedule and 
availability, he was scheduled for an appointment at the VAMC for 
mid-December 2007.  The Veteran did not report to this 
appointment.

A May 2008 primary care note from the Salem VAMC notes a 
complaint of pain in the right ankle, but not the left.  
Examination showed no ankle edema, and "no acute joints."  The 
Veteran was scheduled for a podiatry consult for right foot/ankle 
pain.

As noted above, a September 2008 podiatry outpatient note 
documents a chief complaint of painful flat feet that had existed 
for some time with a diagnosis of severe collapsing pes 
valgoplanus deformity with posterior tibial [tendon] dysfunction.  
Examination showed a rather prominent reduction of the medial 
arch on weight bearing, a calcaneal stance position of valgus and 
a prominence of the talar bulge.  

The Board notes that the Veteran has filed claims for what have 
generally been termed disabilities of the left and right ankle.  
A claim for service connection of a disorder may be encompassed 
by several factors, including the claimant's description of the 
claim, the symptoms the claimant describes and the information 
the claimant submits or that the secretary obtains in support of 
the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As 
the Veteran is currently assessed as having collapsing pes 
valgoplanus deformity with posterior tibial tendon dysfunction, 
the Board has re-characterized the claims.

The Board has also re-characterized the claims to address the 
theory of secondary service connection.  Separate theories in 
support of a claim for a particular disability are to be 
adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. 
App. 545, 550- 51 (2008), citing, Bingham v. Principi, 421 F.3d. 
1346, 1349 (Fed. Cir. 2005).  

The Board notes that service connection is currently in effect 
for bunionectomy, right, with residual arthritic changes and 
bunion, left great toe.  Given the nature of the Veteran's foot 
problems, this suggests that he may have collapsing pes 
valgoplanus deformity with posterior tibial tendon dysfunction, 
claimed as disability of the ankles, attributable to his service 
connected disabilities of the feet.  Id.  Likewise, the history 
of ankle sprains and pain in service in conjunction with the 
Veteran's complaints of continued pain since then, suggests that 
he may have incurred disability of the ankles in service.  As the 
low threshold of a suggestion of a nexus between service and/or a 
service-connected disability has been met a VA examination is 
necessary to decide these claims.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

The Board notes that in December 2006 the Veteran was provided a 
VA examination regarding whether he incurred a left knee 
disability in service.  The examiner noted the Veteran's history 
of him having hurt his knee in 1995 subsequent complaints 
regarding the knee, and a motor vehicle accident in 2001 in which 
the Veteran injured his left knee.  The examiner stated that it 
would be "pure speculation" to state that the 2001 "automobile 
accident aggravate[d] his knee problems of 1995 that required his 
examination of 1998."  The examiner gave no rationale for this 
statement.  

A VA examiner's conclusion that he cannot reach a conclusion 
"without resort to speculation" may be sufficient if the VA 
examiner supports this determination with an adequate 
explanation.  For instance, the VA examiner may find that there 
is inadequate factual information upon which to base an opinion; 
that the question does not fall within the limits of current 
medical knowledge or scientific development; that the condition 
manifested in an unusual way such that its cause or origin is 
unknowable; that there are other risk factors for developing the 
condition; or that the question presented is so outside the norm 
of practice that it is impossible for the clinician to use her or 
his medical expertise, training, and literature to render an 
opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Here, the VA examiner's opinion is not adequate.  He found that 
he could not reach a favorable conclusion without resorting to 
"pure speculation."  Such an opinion would only be sufficient 
if it was based on consideration of "'all procurable and 
assembled data'" that may be obtained through any "tests and 
records that might reasonably illuminate the medical analysis."  
See Jones, 23 Vet. App. at 390.  The VA examiner here did not 
indicate what further information was necessary to form a 
conclusion and he provided no rationale in this regard.  Under 
such circumstances, the VA examiner's opinion is not adequate, 
and the claim must be remanded for further evidentiary 
development, which in this case requires an addendum opinion, if 
possible.  See id.

A review of the claims file discloses that the Veteran has not 
been apprised of the information and evidence necessary to 
substantiate his claims for service connection of collapsing pes 
valgoplanus deformity with posterior tibial tendon dysfunction of 
the left and right feet (claimed as disability of the left and 
right ankle) on a secondary basis, to include by aggravation.  In 
this regard, the Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310, which pertains to secondary service connection, 
was amended to implement the decision in Allen v. Principi, 7 
Vet. App. 439 (1995), that addressed the subject of the granting 
of service connection for the aggravation of a non-service-
connected condition by a service-connected condition.  
Accordingly, upon remand the Veteran should be notified of the 
information and evidence not of record that is necessary to 
substantiate his claim for service-connection on a secondary 
basis.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a VCAA 
notice that notifies him of the information 
and evidence not of record that is necessary 
to substantiate his claims for service 
connection of collapsing pes valgoplanus 
deformity with posterior tibial tendon 
dysfunction of the left and right feet 
(claimed as disability of the left and right 
ankles).  This notice must also inform the 
Veteran of which information and evidence, if 
any, that he is to provide to VA and which 
information and evidence, if any, that VA 
will attempt to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  After the development in paragraph 1 has 
been completed, schedule the Veteran for a VA 
examination by an appropriate medical 
professional for the purpose of ascertaining 
the current nature and likely etiology of his 
left and right collapsing pes valgoplanus 
deformity with posterior tibial tendon 
dysfunction, claimed as left and right ankle 
disabilities.  The examiner should obtain a 
complete, pertinent history from the Veteran 
and review the claims file in conjunction 
with the examination, giving particular 
attention to his service treatment records, 
lay assertions, and the pertinent medical 
evidence.  The claims folder should be made 
available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that left and right collapsing pes 
valgoplanus deformity with posterior tibial 
tendon dysfunction, claimed as left and right 
ankle disabilities was incurred in service

If the examiner offers a negative opinion 
with respect to the question of whether left 
and right collapsing pes valgoplanus 
deformity with posterior tibial tendon 
dysfunction, claimed as left and right ankle 
disabilities was incurred in service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) that 
left and right collapsing pes valgoplanus 
deformity with posterior tibial tendon 
dysfunction, claimed as left and right ankle 
disabilities was caused by his service-
connected foot disabilities, i.e. bunion, 
left great toe and bunionectomy, right, with 
residual arthritic changes.

If the examiner offers a negative opinion on 
this question, the examiner should comment as 
to whether left and right collapsing pes 
valgoplanus deformity with posterior tibial 
tendon dysfunction, claimed as left and right 
ankle disabilities was aggravated beyond the 
normal progression of the disease as a result 
of his service-connected foot disabilities.

The examiner should also comment as to the 
approximate date of onset of left and right 
collapsing pes valgoplanus deformity with 
posterior tibial tendon dysfunction, claimed 
as left and right ankle disabilities.

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.  Aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

3.  Refer the claims folder to the examiner 
who performed the December 2006 examination 
(if available) to obtain an addendum opinion 
as to the etiology of the diagnosed left knee 
disability.  The examiner is asked to review 
the December 2006 examination report in 
conjunction with the claims file and offer 
rationale for his opinion that it would be 
"pure speculation" to state that the 2001 
"automobile accident aggravate[d] his knee 
problems of 1995 that required his 
examination of 1998."

If the examiner who performed the December 
2006 examination finds that another 
examination is necessary or is unavailable to 
complete this addendum, the Veteran should be 
scheduled for a new examination.

The claims folder must be made available to 
the examiner for review in conjunction with 
the addendum or examination.  Any and all 
opinions must be accompanied by a complete 
rationale.  If the examiner is unable to 
reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

4.  After the development directed above has 
been completed to the extent possible, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


